DETAILED ACTION
This action is pursuant to the claims filed on 11/24/2022. Claims 1, 4-6, 8-14 are pending. A final action on the merits of claims 1, 4-6, 8-14 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the claim objections and 35 USC 112 rejections of the previous office action are withdrawn.
Claim Objections
Claim 1 is/are objected to because of the following informalities: 
Claim 1 lines 11-14; each occurrence of “waste” should read “waist” to maximize clarity.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5-6, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burks (U.S. PGPub No. 2014/0174425) in view of Hammond (U.S. PGPub No. 2007/0016271).
Regarding claim 1, Burks teaches a warmer device (Fig 1 warmer assembly 10), comprising: a sleeve having a first end and a second end to be positioned on at least a portion of a groin area of a user (Fig 1 pouch 12 having first and second end and configured to be positioned over groin); a first confined area between the first and second end including at least one heat pad (Fig 1 exothermic member 66 inserted into pouch 12 defining first confined area); wherein the first confined area is configured to rest over the portion of the groin area of the user while the second confined area folds over a waste band of a pair of pants being worn by the user (Fig 1, pouch 12 is capable of being inserted into pants to rest over portion of the groin while flap 36 folds over waist band of pants) and fastened to the waste band by a belt sandwiching a portion of the second confined area folded over the waste band and the waste band to maintain a position of the first confined area (Fig 1, pouch 12 and flap 36 are capable of being inserted into pants such that flap 36 folds over waistband and a belt can sandwich the flap 36 against the waist band to maintain the position of the device).
Burks fails to teach wherein the warming device comprises a sleeve; and the second confined area at the first end including a power source, wherein the power source is configured to provide power to the heat pad, and a control switch operatively coupled to the heat pad and power source, wherein the control switch is configured to control operation of the device.
In related prior art, Hammond teaches a similar warmer device (fig 1 device 1), comprising: a sleeve having a first end and a second end to position on at least a portion of a groin area of a user (Fig 1 sleeve interpreted as section 2 with pockets 3a and 3b configured to be applied to a user’s groin area); a similar second confined area at the first end including a power source (second confined area interpreted as right side of device from 7a to pocket 3a; battery pack 5 in pocket 3a at first end), wherein the power source is configured to provide power to the heat pad (Fig 1 and [0071-0072]), and a control switch operatively coupled to the heat pad and power source ([0072] conventional switch used to turn electrical power on and off), wherein the control switch is configured to control operation of the device ([0072]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and exothermic heater of Burks in view of Hammond to incorporate the electric heater and a power source in the second confined area at the first end, and a control switch coupled to the heat pad and power source to control operation of the device to arrive at the device of claim 1. Doing so would have been a simple substitution of one well-known heating mechanism (Burks, Fig 1 exothermic heatpack 66) for another well-known heating mechanism (Hammond, Fig 1 reusable electrical heating pad in sleeve with corresponding power source and control switch) to yield the predictable result of a heating device capable of applying heat to a groin of a user.
Regarding claim 5, in view of the combination of claim 1 above, Hammond further teaches wherein the control switch is configured to turn on and turn off the device ([0072]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and heater of Burks in view of Hammond to incorporate the electric heater and a power source in the second confined area at the first end, and a control switch coupled to the heat pad and power source to control operation of the device to arrive at the device of claim 5. Doing so would have been a simple substitution of one well-known heating mechanism (Burks, Fig 1 exothermic heatpack 66) for another well-known heating mechanism (Hammond, Fig 1 reusable electrical heating pad in sleeve with corresponding power source and control switch) to yield the predictable result of a heating device capable of applying heat to a groin of a user.
Regarding claim 6, in view of the combination of claim 1 above, Hammond further teaches wherein the control switch is configured to control the heat applied to at least a portion of the groin area of a user ([0072] turning electric power on and off controls heat applied to user’s groin). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and heater of Burks in view of Hammond to incorporate the electric heater and a power source in the second confined area at the first end, and a control switch coupled to the heat pad and power source to control operation of the device to arrive at the device of claim 6. Doing so would have been a simple substitution of one well-known heating mechanism (Burks, Fig 1 exothermic heatpack 66) for another well-known heating mechanism (Hammond, Fig 1 reusable electrical heating pad in sleeve with corresponding power source and control switch) to yield the predictable result of a heating device capable of applying heat to a groin of a user.
Regarding claim 9, in view of the combination of claim 1 above, Burks further teaches wherein the sleeve is a pouch-type sleeve (Fig 1 pouch 12). 
Regarding claim 10, in view of the combination of claim 1 above, Hammond further teaches wherein the power source comprises one or more rechargeable batteries (Fig 1 battery charger 8 to charge battery 5; [0074]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and exothermic heater of Burks in view of Hammond to incorporate the electric heater and rechargeable batteries as a power source in the second confined area at the first end, and a control switch coupled to the heat pad and power source to control operation of the device to arrive at the device of claim 10. Doing so would have been a simple substitution of one well-known heating mechanism (Burks, Fig 1 exothermic heater 10) for another well-known heating mechanism (Hammond, Fig 1 reusable electrical heating pad in sleeve with corresponding power source and control switch) to yield the predictable result of a heating device capable of applying heat to a groin of a user.
Regarding claim 11, in view of the combination of claim 10 above, Hammond further teaches one or more ports for charging the rechargeable batteries (Fig 1 and [0074], connector 9 connects to port of battery 5 to charge the battery). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and exothermic heater of Burks in view of Hammond to incorporate the electric heater comprising a power source having one or more ports for charging rechargeable batteries in the second confined area at the first end, and a control switch coupled to the heat pad and power source to control operation of the device to arrive at the device of claim 11. Doing so would have been a simple substitution of one well-known heating mechanism (Burks, Fig 4a reusable exothermic heater 10) for another well-known heating mechanism (Hammond, Fig 1 reusable electrical heating pad in sleeve with corresponding power source and control switch) to yield the predictable result of a heating device capable of applying heat to a groin of a user.
Regarding claim 12, in view of the combination of claim 1 above, Burks further teaches wherein a distal end of the sleeve is a flap (Fig 1 pouch 12 having flap 36).
Regarding claim 13, in view of the combination of claim 1 above, Burks further teaches a tab extending from a distal end (Fig 1, strap 46 interpreted as tab extending from distal end; edges 74 and 76 also interpreted as an alternative tab extending from a distal end of pouch 12).
Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burks in view of Hammond as applied to claim 1, and in further view of Bruder (U.S. PGPub No. 2011/0184502).
Regarding claim 4, Burks/Hammond teach the device of claim 1 as stated above, Hammond teaches the control switch ([0072]). 
Burks/Hammond is silent to the location of the control switch on the device. 
In related prior art, Bruder teaches a similar heating device with a similar control switch (Fig 1 control switch 34 and [0024]) wherein the control switch may be located at any suitable location in connection with the device ([0024]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of Burks in view of Hammond and Bruder  to incorporate the control switch at the second end of the sleeve to arrive at the device of claim 4. Doing so would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the since applicant has not disclosed that location of the switch solves any stated problem or is for any particular purpose and doing so would amount to a simple rearrangement of parts. It has been held that claims which read on the prior art except with regard to the position of a starting switch would be unpatentable because shifting the position of the starting switch would not have modified the operation of the device. In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 14, Burks/Hammond teach the device of claim 1 as stated above, Hammond teaches the control switch ([0072]) and tabs on the device (Fig 1 either end of device is defined by an extending tab). 
Burks/Hammond is silent to the location of the control switch on the device. 
In related prior art, Bruder teaches a similar heating device with a similar control switch (Fig 1 control switch 34 and [0024]) wherein the control switch may be located at any suitbale location in connection with the device ([0024]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of Burks in view of Hammond and Bruder to incorporate the control switch on the tab of the sleeve to arrive at the device of claim 14. Doing so would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the since applicant has not disclosed that location of the switch solves any stated problem or is for any particular purpose and doing so would amount to a simple rearrangement of parts. It has been held that claims which read on the prior art except with regard to the position of a starting switch would be unpatentable because shifting the position of the starting switch would not have modified the operation of the device. In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burks in view of Hammond as applied to claim 1, and in further view of Ross (U.S. PGPub No. 2009/0228082).
Regarding claim 8, Burks/Hammond teaches the device of claim 1 as stated above.
Burks/Hammond is silent to the material of the sleeve.
In related prior art, Ross teaches a similar warming device (heating system of Figs 7-8) wherein the device is made of leather ([0049] discloses leather as a conventional material selection). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of Burks in view of Hammond and Ross to incorporate a material of the sleeve as leather to arrive at the device of claim 8. Doing so would be obvious to one of ordinary skill in the art to yield the predictable result of a well-known conventional material for heating garments to be worn by a person ([0049]).
Response to Arguments
Applicant’s arguments, see remarks, filed 11/24/2022, with respect to the rejection(s) of claim(s) 1, 4-6, 8-14 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burks in view of the Hammond reference. The Burks reference teaches a very similar pouch-type sleeve warming device that is capable of performing the applicant’s newly claimed functional language of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Fri 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794